United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
U.S. POSTAL SERVICE, EAST LOS ANGELES
POST OFFICE, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-724
Issued: January 26, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 14, 2008 appellant filed a timely appeal of the October 17, 2007 merit
decision of the Office of Workers’ Compensation Programs, which found that he was at fault in
the creation of an overpayment and not entitled to waiver. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d), the Board has jurisdiction over the merits of this appeal.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $1,368.35 for the period June 24 to July 9, 2005; and (2) whether the Office properly
found that appellant was at fault in creating the overpayment, thus precluding waiver of the
recovery of the overpayment.
FACTUAL HISTORY
On December 21, 2000 appellant, then a 48-year-old mail carrier, filed an occupational
disease claim alleging that on October 2, 2000 he first realized that his employment duties had
caused or aggravated his back osteophytosis. The Office accepted the claim for lumbosacral

sprain and authorized lumbar discectomy surgery, which was performed on January 19, 2005.
Subsequently, it accepted cervical strain, cervical radiculopathy, displacement of a lumbar
intervertebral disc without myelopathy and degeneration of the lumbosacral intervertebral disc.
By letter dated June 2, 2005, the Office placed appellant on the periodic rolls for
temporary total disability. It informed appellant that he would be receiving a net amount of
$2,517.08 every 28 days with the first regular payment covering the period May 15 to
June 11, 2005. Appellant was advised to inform the Office when he returned to work and that if
he worked for any portion of the period for which he was paid compensation that he was to
return the payment to the Office. The record reveals that he received payment by direct deposit.
In a report of termination of disability and/or payment (Form CA-3), the employing
establishment informed the Office that appellant returned to work on June 24, 2005. On July 5,
2005 the Office terminated appellant’s periodic rolls payment.
On September 20, 2006 the Office notified appellant of its preliminary determination that
he received an overpayment of compensation in the amount of $1,368.35 for the period June 24
to July 9, 2005 because he received compensation for total disability after he returned to work. It
noted that appellant was paid $2,517.08 for the period June 12 to July 9, 2005, when he was only
entitled to compensation in the amount of $1,148.73 for the period June 12 to 23, 2005. An
overpayment in the amount of $1,368.35 was created for the period June 24 to July 9, 2005. The
Office informed him of its preliminary determination that he was at fault in the creation of the
overpayment as he knew or should have known that he was not entitled to receive compensation
for total disability after he returned to work at no wage loss. It requested that he complete the
enclosed overpayment recovery questionnaire and submit supporting financial documents.
Additionally, the Office notified appellant that, within 30 days of the date of the letter, he could
request a telephone conference, a final decision based on the written evidence or a
prerecoupment hearing.
On October 24, 2006 appellant requested a prerecoupment hearing before an Office
hearing representative. By decision dated November 30, 2006, the Office denied appellant’s
request for a prerecoupment hearing on the grounds that he failed to timely file his request within
30 days.
By decision dated October 17, 2007, the Office finalized the overpayment in the amount
of $1,368.35 for the period June 24 to July 9, 2005 based on appellant’s receipt of compensation
for disability after his return to work. It found that appellant was at fault as he accepted
payments which he knew or should have known to be incorrect. The Office reviewed appellant’s
financial information and concluded that he should submit $150.00 per month to repay the
overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8116(a) of the Federal Employees’ Compensation Act provides that, while an
employee is receiving compensation under the Act the employee may not receive salary, pay or
remuneration of any type from the United States. Office procedures provide that an

2

overpayment in compensation is created when a claimant returns to work but continues to
receive wage-loss compensation except in limited specified instances.1
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment in compensation. The record
supports that he returned to work on June 24, 2005 and received wage-loss compensation
through July 9, 2005. As appellant was not entitled to compensation for the period after his
return to work, the amount of compensation that he received for the period June 24 through
July 9, 2005 was an overpayment in compensation.2
The Board however finds that the case is not in posture for decision regarding the amount
of the overpayment. The record before the Board does not contain an explanation of the method
used in calculating the overpayment. The Office noted that appellant was entitled to $1,487.73
during the period June 12 to 23, 2005, but that appellant received $2,517.08 during this period.
It concluded that, the overpayment of $1,368.35, the difference between $2,517.08 and
$1,487.73, resulted during the period June 24 to July 9, 2005. However, there are no
overpayment worksheets or computer printouts showing entitlement or how the overpayment
determination was reached by the Office. As there is insufficient evidence of record regarding
how the amount of the overpayment was determined, the Board will remand the case to the
Office. It should provide documentation and an explanation regarding the amount of
compensation appellant received from June 24 through July 9, 2005.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act3 provides that an overpayment of compensation shall be
recovered by the Office unless incorrect payment has been made to an individual who is without
fault and when adjustment or recovery would defeat the purpose of the Act or would be against
equity and good conscience.4 Thus, the Office may not waive the overpayment of compensation
unless appellant was without fault.5 Adjustment or recovery must, therefore, be made when an
incorrect payment has been made to an individual who is with fault.6

1

5 U.S.C. § 8116(a); see Danny E. Haley, 56 ECAB 393 (2005); Federal (FECA) Procedure Manual, Part 6 -Debt Management, Initial Overpayment Actions, Chapter 6.200.2(a) (May 2004).
2

W.F., 57 ECAB 705 (2006).

3

5 U.S.C. § 8129(b).

4

Michael H. Wacks, 45 ECAB 791, 795 (1994).

5

Norman F. Bligh, 41 ECAB 230 (1989).

6

Diana L. Booth, 52 ECAB 370 (2001); William G. Norton, Jr., 45 ECAB 630 (1994).

3

On the issue of fault, section 10.433 of the Office’s regulations, provide that an
individual will be found at fault if he or she has done any of the following:
“(1) made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; (2) failed to provide information which he or
she knew or should have known to be material; or (3) accepted a payment which
he or she knew or should have known was incorrect.”7
With respect to whether an individual is without fault, section 10.433(b) of the Office’s
regulation provides in relevant part:
“Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”8
ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in creating
the overpayment. In order for it to establish that appellant was at fault in creating the
overpayment of compensation, the Office must establish that, at the time he received the
compensation check in question, he knew or should have known that the payment was incorrect.9
Based on the circumstances of this case, the Board finds that appellant is not at fault in
creating the overpayment. The Office found that appellant should have known that he received
an incorrect payment for total temporary disability because he had been advised to return any
money he received after returning to work. The Board has found a claimant to be at fault in
cases where he or she is receiving compensation checks through direct deposit which involve a
series of payments over several months with clear knowledge that the payments were incorrect.10
It is not appropriate however to make a finding that a claimant has accepted an overpayment by
direct deposit until such time as a reasonable person would have been aware that an overpayment
had occurred. This awareness could be established either through documentation such as a bank
statement or notification from the Office or where a reasonable period of time has passed during
which a claimant could have reviewed independent confirmation of the incorrect payment.11
In this case, appellant received the overpayment of compensation by direct deposit.
Since Office regulations define fault by what the claimant knew or should have known at the
7

20 C.F.R. § 10.433(a).

8

Id. at § 10.433(b).

9

Diana L. Booth, supra note 6.

10

See Karen K. Dixon, 56 ECAB 145 (2004).

11

See K.H., Docket No. 06-191 (issued October 30, 2006).

4

time of acceptance, one of the consequences of electronic fund transfers is that in many cases the
claimant will not be at fault for accepting the first incorrect payment because the requisite
knowledge is lacking at the time of deposit.12 Appellant had no reason to suspect at the time that
an overpayment was electronically deposited into his checking account that the Office had issued
an incorrect payment, given that this was the first incorrect payment made by the Office.13 As
the funds were deposited directly into his bank account, he was not in a position to immediately
decline acceptance of the amount paid by the Office. The Board finds that appellant was not at
fault in either creating or accepting the overpayment for the period June 24 through
July 9, 2005.14
Since the Board has determined that appellant was without fault in the creation of the
overpayment, the Office may only recover the overpayment in accordance with section 8129(b)
of the Act15 if a determination has been made that recovery of the overpayment would neither
defeat the purpose of the Act nor be against equity and good conscience.16 The case will be
remanded to the Office for further development with respect to whether appellant is entitled to
waiver of overpayment. After such further development as it may find necessary, it should issue
an appropriate decision on the issue of whether the overpayment should be waived.
CONCLUSION
The Board finds that the Office properly determined that an overpayment of
compensation was created during the period June 24 to July 9, 2005. The case is not in posture
for decision regarding the amount of the overpayment. The Board also finds that the Office
improperly found that appellant was at fault in creating the overpayment. The case is remanded
for a determination of the correct amount and waiver, to be followed by any necessary
development and an appropriate decision.

12

See Karen K. Dixon, supra note 10.

13

See Tammy Craven, 57 ECAB 689 (2006).

14

Id.

15

5 U.S.C. § 8129(b).

16

The guidelines for determining whether recovery of an overpayment would defeat the purpose of the Act or
would be against equity and good conscience are set forth in 20 C.F.R. §§ 10.434, 10.436, 10.437.

5

ORDER
IT IS HEREBY ORDERED THAT the October 17, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed in part, set aside in part and the case remanded to
the Office for proceedings consistent with this opinion of the Board.
Issued: January 26, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

